331 So.2d 695 (1976)
In re Doris H. COOPER
v.
L. Bancroft COOPER.
Ex parte Doris H. Cooper.
SC 1821.
Supreme Court of Alabama.
May 14, 1976.
Henry C. Chappell, Jr., Montgomery, for petitioner.
No appearance for respondent.
*696 BLOODWORTH, Justice.
Petition of Doris H. Cooper for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Cooper v. Cooper, 57 Ala.App. 331 So.2d 689.
WRIT DENIED.
HEFLIN, C.J., and FAULKNER, ALMON and EMBRY, JJ., concur.